                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 FRUIT CREATIONS, LLC et al.,                     )
                                                  )
       Plaintiffs,                                )
                                                  )
 v.                                               )       Case No. 3:20-cv-00479
                                                  )       Judge Aleta A. Trauger
 EDIBLE ARRANGEMENTS, LLC                         )
 et al.,                                          )
                                                  )
       Defendants.                                )


                                MEMORANDUM AND ORDER

         Before the court is the defendants’ Motion for Attorneys’ Fees and Costs (“Fee Motion”).

(Doc. No. 35.) For the reasons set forth herein, the motion will be granted, though the fees awarded

will be slightly less than the sum sought by the defendants.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs Fruit Creations, LLC, Fruit Creations of Clarksville, LLC, Fruit Creations of

Nashville, LLC, Tony Constant, and Kimberly Constant filed their initial Complaint on March 21,

2020 against defendants Edible Arrangements, LLC, 1 Netsolace, Inc., Edible Connect, LLC, Berry

Direct, LLC, Edible Brands, LLC, and Tariq Farid. (Compl., Doc. No. 1-1.) On May 4, 2020, the

plaintiffs filed an Amended Complaint adding Incredible Edibles, LLC, as a defendant. (Am.

Compl., Doc. No. 1-22.) The plaintiffs made no attempt to serve the original Complaint, but



         1
         According to the defendants, Edible Arrangements, LLC operated under the name Edible
Arrangements International, LLC from March 1, 2012 until July 2018. Prior to that, the entity
operated under the name Edible International, LLC. Four of Plaintiffs’ Franchise Agreements were
executed with Edible Arrangements International, LLC, one with Edible International, LLC, and
one with Edible Arrangements, LLC. (Doc. No. 36, at 4 n.2.)



      Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 1 of 12 PageID #: 859
                                                                                                    2


defendants accepted service of the Amended Complaint on May 11, 2020 and removed the case to

federal court on June 8, 2020 on the basis of diversity jurisdiction. (Doc. No. 1.) The Amended

Complaint asserts claims related to a series of franchise agreements (“Franchise Agreements”)

between the plaintiffs, the franchisees, and Edible Arrangements, LLC for breach of contract,

breach of the implied covenant of good faith and fair dealing, violation of the Tennessee Consumer

Protection Act, misappropriation of funds, conversion, fraud in the inducement, and accounting.

(Doc. No. 1-22.)

          On June 11, 2020, defendants’ counsel wrote to plaintiffs’ counsel to demand that any and

all claims asserted in the lawsuit and otherwise arising out of the Franchise Agreements and the

parties’ relationship be referred to arbitration (Doc. No. 19-1), citing Paragraph 20.F of the various

Franchise Agreements (see, e.g., Doc. No. 1-3, at 71 ¶ 20.F; Doc. No. 1-4, at 71 ¶ 20.F). The

plaintiffs did not accede to this demand, so, on June 22, 2020, the defendants filed a Motion to

Compel Arbitration (Doc. No. 18), which the plaintiffs opposed. On August 27, 2020, the court

issued a Memorandum and separate Order, granting the Motion to Compel Arbitration and staying

this matter pending completion of arbitration. (Doc. Nos. 33, 34.) The court found the plaintiffs’

arguments in opposition to arbitration to be “creativ[e]” but “wholly without merit.” (Doc. No. 33,

at 11.)

          The defendants thereafter filed their Fee Motion and separate Memorandum of Law (Doc.

Nos. 35, 36), arguing that the Franchise Agreements authorized an award of attorney’s fees

incurred in enforcing the arbitration clauses in the parties’ agreements. The plaintiffs oppose the

motion (Doc. No. 38), and the defendants have filed a Reply (Doc. No. 41).

          In this case, the defendants seek attorney’s fees pursuant to a similar provision contained

in each of the Franchise Agreements. For example, Paragraph 20.C of the 2017 Franchise




   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 2 of 12 PageID #: 860
                                                                                                    3


Agreement between Edible International, LLC (“EI”) and Fruit Creations, LLC as “Franchisee”

states:

          If EI incurs costs and expenses (both internal and external) to enforce its rights or
          Franchisee’s obligations under this Agreement due to Franchisee’s failure to pay
          when due amounts owed to EI, to submit when due any reports, information, or
          supporting records, or otherwise to comply with this Agreement, Franchisee agrees
          to reimburse EI for all of the costs and expenses (both internal and external) that
          EI incurs, including, without limitation, reasonable accounting, attorneys’,
          arbitrators’, and related fees. Franchisee’s obligation to reimburse EI arises
          whether or not EI begins a formal legal proceeding against Franchisee to enforce
          this Agreement. If EI does begin a formal legal proceeding against Franchisee to
          enforce this Agreement, the reimbursement obligation applies to all costs and
          expenses (both internal and external) EI incurs preparing for, commencing, and
          prosecuting the legal proceeding and until the proceeding has come to a complete
          end (including appeals and settlements).

(Doc. No. 1-3, at 70 (emphasis added); see also Doc. No. 1-4, at 70; Doc. No. 1-5, at 89; Doc. No.

1-6, at 65; Doc. No. 1-8, at 63; Doc. No. 1-10, at 61.) 2

          Based on these provisions, defendants now seek to recover attorney’s fees in the amount

of $18,057 incurred through August 31, 2020, plus expenses in the amount of $471.60, for a total

recovery of $18,528.60. Attorney Kevin Klein testifies in the Declaration submitted in support of

the defendants’ motion that he, as lead counsel, worked a total of 41.9 hours on this case, and his

billing rate is $375 per hour; his associate Ryan Loofbourrow devoted 12.8 hours to the case, and

his billing rate is $275 per hour; associate William Cox spent one hour on the case, and his billing

rate is $200 per hour. (Doc. No. 37 ¶¶ 18, 20.) Mr. Klein attests that the hourly rates charged by

the attorneys at his firm are comparable to, or less than, the prevailing rates in the community for

similar work and that the hours he, Mr. Loofbourrow, and Mr. Cox spent on the case were

reasonable and necessary. (Id. ¶ 21.) Detailed invoices are attached as an exhibit to the Declaration,


          2
         The attorney’s fee provision in each agreement varies slightly, but each requires the
franchisee to pay the franchisor’s attorney’s fees incurred as a result of the franchisee’s failure to
comply with the agreement.



    Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 3 of 12 PageID #: 861
                                                                                                  4


documenting the attorneys’ time on the case from May 12, 2020 through August 31, 2020. (Doc.

No. 37-1.) The costs reflected in the invoices are related to a Tennessee Secretary of State

document request fee ($60), the filing fee for the Notice of Removal and exhibits ($400), and

postage in the amount of $11.60. (Doc. No. 37-1, at 1, 4.)

         The plaintiffs oppose the Motion for Attorneys’ Fees (Doc. No. 38), and the defendants

filed a Reply (Doc. No. 41).

II.      LEGAL STANDARD

         The federal courts’ “basic point of reference when considering the award of attorney’s fees

is the bedrock principle known as the American Rule: Each litigant pays his own attorney’s fees,

win or lose, unless a statute or contract provides otherwise.” Baker Botts L.L.P. v. ASARCO LLC,

576 U.S. 121, 126 (2015) (quoting Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 252–

53 (2010)). Likewise, “[i]n the context of contract interpretation, Tennessee state law allows an

exception to the American rule only when a contract specifically or expressly provides for the

recovery of attorneys’ fees.” EPAC Techs., Inc. v. HarperCollins Christian Publ’g, Inc., 362 F.

Supp. 3d 446, 449 (M.D. Tenn. 2019) (citing House v. Estate of Edmondson, 245 S.W.3d 372, 377

(Tenn. 2008)). “If a contract does not specifically or expressly provide for attorney fees, the

recovery of fees is not authorized.” Cracker Barrel Old Country Store, Inc. v. Epperson, 284

S.W.3d 303, 309 (Tenn. 2009); see also Starnes Family Office, LLC v. McCullar, No. 10-2186,

2012 WL 566749, at *1 (W.D. Tenn. Feb. 21, 2012) (“Under Tennessee law, . . . contracts

permitting the prevailing party to recover attorney’s fees are enforceable, but strictly construed.”

(citing Cracker Barrel, 284 S.W.3d at 310–11)).

         The party seeking attorney’s fees bears the burden of proving that the requested fees are

reasonable. EPAC Techs., 362 F. Supp. 3d at 450 (citing VRF Eye Specialty Grp., PLC v. Yoser,




      Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 4 of 12 PageID #: 862
                                                                                                       5


765 F. Supp. 2d 1023, 1034 (W.D. Tenn. 2011)). In deciding whether requested fees are

reasonable, courts consider:

          1. The time devoted to performing the legal service.

          2. The time limitations imposed by the circumstances.

          3. The novelty and difficulty of the questions involved and the skill requisite to
          perform the legal service properly.

          4. The fee customarily charged in the locality for similar legal services.

          5. The amount involved and the results obtained.

          6. The experience, reputation, and ability of the lawyer performing the legal service.

VRF Eye Specialty Grp., 765 F. Supp. 2d at 1034 (quoting Connors v. Connors, 594 S.W.2d 672,

676 (Tenn.1980)).

III.      DISCUSSION

          In their Response in Opposition to the Fee Motion, the plaintiffs argue, first, that the

Franchise Agreements “do not contemplate awarding fees and expenses to the Franchisor where

the Franchisor seeks to compel arbitration and is successful in doing so,” because (1) the

Franchisor did not bring an action to enforce its rights as a result of the plaintiffs’ failure to comply

with the Franchise Agreements; and (2) the proceeding has not come to a “complete end,” as

required by the attorney’s fee clause. (Doc. No. 38, at 3.) Next, the plaintiffs contend that the court

does not have jurisdiction to rule upon a “claim for damages (in the form of attorney’s fees and

costs),” because the matter has been referred to arbitration, and the arbitrator has “the exclusive

authority to award any fees and costs” under ¶ 20.F of the Franchise Agreements. (Id. at 4.)

Relatedly, the plaintiffs argue that the defendants’ motion is untimely, as it was filed after the court

granted their motion to compel arbitration and administratively closed the case. (Id. at 6.) And

finally, the plaintiffs object very generally that they “believe that the amount of fees and costs




       Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 5 of 12 PageID #: 863
                                                                                                     6


being claimed by Defendants in connection with a single motion (without even having to attend a

hearing) is not even remotely reasonable,” and, therefore, that the court should conduct a hearing

to determine reasonableness. (Id.) 3

       A.      Jurisdiction and Authority to Consider the Motion

       The plaintiffs argue that, having referred this matter to arbitration, the court lacks

jurisdiction to consider the Fee Motion. The court disagrees. First, as the defendants point out, the

Federal Arbitration Act does not deprive the courts of jurisdiction over a case that the parties have

agreed to arbitrate. See Hall Street Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 581 (2008) (“As for

jurisdiction over controversies touching arbitration, the Act does nothing . . . .”). Rather, it simply

makes arbitration agreements “‘valid, irrevocable, and enforceable,’ so long as their subject

involves ‘commerce.’” Id. at 582 (quoting 9 U.S.C. § 2).

       Notably, moreover, the Order granting the Motion to Compel Arbitration did not dismiss

the case altogether. Instead, it stayed and administratively closed the case, while expressly

recognizing the ability of either party to request its re-opening. (Doc. No. 34.) Although re-opening

was anticipated only upon the conclusion of arbitration, that does not mean the court was, in the

interim, affirmatively divested of jurisdiction by the administrative act of the Clerk.




       3
           They also argue that Connecticut law governs the construction of the Franchise
Agreements, but they do not contend that Connecticut law concerning contractual attorney’s fee
provisions is appreciably different from Tennessee law. (See Doc. No. 38, at 2–3 (citing Rizzo Pool
Co. v. Del Grosso, 689 A.2d 1097, 1105 (Conn. 1997), and Matter of Cuisinarts, Inc., 115 B.R.
744, 749 (Bankr. D. Conn. 1990), respectively, for the propositions that Connecticut, too, adheres
to the “American rule” and that contractual attorney’s fee provisions should be strictly construed).)
The court observes that the plaintiffs argued in their Response in Opposition to the Motion to
Compel Arbitration that the Connecticut choice-of-law provision in each Franchise Agreement is
unenforceable under Tennessee law. (Doc. No. 30, at 8–12.) The court finds no need to resolve
this issue here, as the law is materially the same in both jurisdictions.



   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 6 of 12 PageID #: 864
                                                                                                     7


       Accordingly, the court agrees with those courts, state and federal, that have found that they

have jurisdiction to consider attorney’s fee motions filed either in conjunction with motions to

compel arbitration or after such motions have already been granted. See, e.g., Baggaley v. Wells

Fargo Bank, N.A., No. CV1803605ABFFMX, 2018 WL 8804575, at *2 (C.D. Cal. Nov. 8, 2018)

(granting defendant’s motion for attorney’s fees filed after the court granted its motion to compel

arbitration, rejecting the plaintiff’s claim that the court lacked jurisdiction to hear the motion

because it was stayed pending arbitration); ValueSelling Assocs., LLC v. Temple, No. 09-CV-1493-

JM (AJB), 2011 WL 13177274 (S.D. Cal. Feb. 10, 2011) (granting the defendant’s Rule 60 motion

to reopen the case for the purpose of filing a motion for attorney’s fees associated with its motion

to compel arbitration, after the arbitrator determined that it lacked jurisdiction to consider such a

motion); Aviation All. Ins. Risk Retention Grp., Inc. v. Polaris Enter. Grp., Inc., No. CV 17-35-

M-DWM, 2017 WL 2799151, *5 (D. Mont. June 27, 2017) (compelling arbitration, staying

proceedings, and awarding “fees associated with bringing” the motion to compel arbitration); see

also Acosta v. Kerrigan, 58 Cal. Rptr. 3d 865, 870 (Cal. Ct. App. 2007) (“We ultimately conclude

the agreement does not oust the trial court from jurisdiction to adjudicate [the defendant’s] request

for fees as to the proceeding occurring before that judge. Given the trial court is responsible for

deciding a petition to compel arbitration, the trial court also should be responsible for resolving a

claim for attorney fees made in connection with that petition to compel arbitration.”).

       Likewise, the plaintiff’s related contention that the court lacks authority to hear the motion

because the case has been administratively closed is wholly without merit. The court, indeed,

directed the administrative closure of the case pending completion of arbitration, but, following

the filing of the Fee Motion and the plaintiffs’ response, it also entered an order directing the Clerk




   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 7 of 12 PageID #: 865
                                                                                                   8


to reopen the case to permit the court to rule upon the request for attorney’s fees, which has been

done. The court has authority to consider the motion.

        B.      Interpretation of the Contractual Provisions

        Although the plaintiffs quote in full the relevant language of the attorney’s fee provision,

they emphasize only those portions pertaining to the franchisor’s right to recover attorney’s fees

incurred “to enforce its rights or Franchisee’s obligations under this Agreement” and providing

that, if the Franchisor begins formal legal proceedings, the reimbursement obligation extends to

all fees incurred “until the proceeding has come to a complete end.” (Doc. No. 38, at 3.) The

plaintiffs argue, based on this language, that the defendants are not entitled to fees because they

have not filed an action to enforce their rights under the Franchise Agreements (and, instead, have

“deliberately fail[ed] to comply with the Franchise Agreements”), and, because neither the

arbitrator nor the court has rendered a decision on the merits, the proceeding has not come to a

“complete end.” (Doc. No. 38, at 3.)

        The plaintiffs appear to be deliberately misreading the attorney’s fee provision. In relevant

part, it provides that, if the franchisor

        incurs costs and expenses (both internal and external) to enforce its rights . . . under
        this Agreement due to Franchisee’s failure to . . . comply with this Agreement,
        Franchisee agrees to reimburse [Franchisor] for all of the costs and expenses (both
        internal and external) that [the Franchisor] incurs, including, without limitation,
        reasonable . . . attorneys’ . . . fees.

(Doc. No. 1-3, at 70.) Contrary to the plaintiffs’ argument, the Franchisor’s ability to invoke this

clause is not limited to situations in which it seeks to enforce the Franchisee’s obligation to pay

amounts due under, and to submit records and reports in accordance with, the Franchise

Agreements. Rather, this provision unambiguously authorizes the Franchisor to recover reasonable

attorney’s fees and costs incurred in connection with its efforts to enforce its rights under the

Franchise Agreements—including its right to defend franchise-related claims against it in an



   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 8 of 12 PageID #: 866
                                                                                                    9


arbitral forum—and its right to reimbursement of attorney’s fees and costs it incurred “due to” the

plaintiffs’ “failure to comply” with the arbitration clause of the Agreements. The Fee Motion

presently before the court falls squarely within this provision.

       The plaintiffs also contend that the claim for fees is premature because this matter has not

come to a “complete end.” This argument, too, is misplaced. The Franchisor is not required under

this provision to institute formal legal proceedings. Rather, if it does, then the Franchisee’s

reimbursement obligation extends to “all costs and expenses,” including attorney’s fees, incurred

in “preparing for, commencing, and prosecuting the legal proceeding and until the proceeding has

come to a complete end (including appeals and settlements).” (Id.) Because the Franchisor did not

“begin a formal legal proceeding,” this latter clause simply has no application.

       Likewise, the court is not persuaded by the plaintiffs’ argument that only the arbitrator can

award attorney’s fees. The arbitrator is authorized to award attorney’s fees as part of “any relief

which he or she deems proper.” (Doc. No. 1-3, at 71.) This clause does not mean that the arbitrator

has the authority to award fees incurred in connection with a motion to compel arbitration at the

outset. Accord Baggaley, 2018 WL 8804575, at *2 (finding it “both consistent with the contract

language and preferable as a matter of practical policy to allow the trial judge rather than an

arbitrator to decide the fee award issue which is essentially a part of the proceeding on the petition

to compel arbitration decided by that trial judge” (quoting Acosta, 58 Cal Rptr. at 570–71)).

       The plaintiffs’ objections to an award of attorney’s fees based on the contract language are

without merit.

       C.        Reasonableness

       The defendants have attested to the reasonableness of the hourly rates of each of the

professionals who devoted time to the Motion to Compel Arbitration, as well as to the

reasonableness of the number of hours expended. They produced detailed billing records reflecting



   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 9 of 12 PageID #: 867
                                                                                                 10


the activities billed. In response, the plaintiffs assert—in the most conclusory manner possible—

that the court “should hold a reasonableness fee hearing,” because the plaintiffs “believe that the

amount of fees and costs being claimed by Defendants in connection with a single motion . . . is

not even remotely reasonable.” (Doc. No. 38, at 6.)

       The Sixth Circuit has “consistently held a party complaining about attorney fees to a burden

of stating their complaints with particularity.” Glover v. Johnson, 138 F.3d 229, 252 (6th Cir.

1998). “Ideally, a party should raise objections with specificity, pointing out particular items,

rather than making generalized objections to the reasonableness of the bill as a whole.” Id. at 252–

53 (quoting Wooldridge v. Marlene Indus. Corp., 898 F.2d 1169, 1176 (6th Cir. 1990), abrogated

on other grounds by Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't of Health & Human

Resources, 532 U.S. 598 (2001)). The plaintiffs have failed to point to any specific part of the

defendants’ billing that they believe to be excessive, redundant, or unnecessary. While the district

court must conduct its own review of the billing records for reasonableness, the plaintiffs’

objections to reasonableness are too broad even to be addressed, and their request for a hearing

will be denied as inadequately supported and unnecessary.

       In reviewing a request for fees, the court

       must provide a concise but clear explanation of its reasons for the award. The
       district court should state with some particularity which of the claimed hours the
       court is rejecting, which it is accepting, and why. Failure to provide such an
       explanation requires us to remand the case for further consideration.

Smith v. Serv. Master Corp., 592 F. App’x 363, 366 (6th Cir. 2014) (quoting U.S. Structures, Inc.

v. J.P. Structures, Inc., 130 F.3d 1185, 1193 (6th Cir. 1997)).

       The court’s determination of reasonable attorney’s fees begins by calculating the

“lodestar”—multiplying the number of hours reasonably expended on the litigation by a

reasonable hourly rate. Blum v. Stenson, 465 U.S. 886, 888 (1984). Based on the court’s familiarity




   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 10 of 12 PageID #: 868
                                                                                                    11


with attorney’s fees in this jurisdiction, the court finds, first, that the hourly rates charged by the

attorneys are reasonable and within the scope of other fee awards issued recently within this

district. See, e.g., Howard v. Tennessee, No. 3:16-cv-2829, 2018 WL 10151080, at *5 (M.D. Tenn.

Dec. 14, 2018).

       Regarding the number of hours spent, the Franchise Agreements’ attorney’s fee provisions

specifically authorize the recovery of fees incurred as a result of the plaintiffs’ failure to comply

with the Franchise Agreements or, more specifically, their arbitration provisions. (See, e.g., Doc.

No. 1-3, at 70.) As set forth above, the defendants accepted service of the Amended Complaint on

May 11, 2020 and removed the case to federal court on June 8, 2020 on the basis of diversity

jurisdiction. (Doc. No. 1.) On June 11, 2020, counsel for defendants sent their letter to plaintiffs’

counsel demanding that the case be referred to arbitration. (Doc. No. 19-1.) The court cannot find

that the fees and costs associated with removal to federal court were necessarily incurred as a result

of the plaintiffs’ failure either to pursue the case in arbitration from the outset or their failure to

agree to arbitration after receipt of the defendants’ demand letter. It was the defendants’ choice,

not an obligation imposed by the plaintiffs, to remove the matter to federal court rather than to file

a motion to compel arbitration in the state court proceeding. The court, therefore, will not award

fees and costs incurred by the defendants prior to June 10, 2020, when the first reference appears

in the billing invoices related to the preparation of a motion to compel arbitration. (See Doc. No.

37-1, at 1–3.) Subtraction of the amounts not related to compelling arbitration entails reductions

of $460 in costs and $2,852.50 in fees from the total amount requested by defendants. 4



       4
         Specifically, a reduction in Kevin Klein’s time in the amount of 1.8 hours from May 12,
2020 and 1.1 hours from May 18, 2020; .3 hours from William Cox’s time on May 14, 2020; 6.2
hours of Ryan Loofbourrow’s time on June 2, 4, and 8, 2020; and 1.1 hours of Kevin Klein’s time
on June 8, 2020. (See Doc. No. 37-1, at 1–3.)



   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 11 of 12 PageID #: 869
                                                                                                    12


       Reviewing the remainder of the invoices, the court finds that the 44.6 hours of time devoted

to researching, drafting, and filing the Motion to Compel Arbitration and supporting

Memorandum, correspondence and communication with plaintiffs’ counsel, and the drafting and

filing of a Reply brief, spread out over the course of a month and a half, are reasonable, particularly

in light of defense counsel’s decision to reduce their August 7, 2020 invoice for services rendered

through July 31, 2020 by 20%, for a reduction of $1,375.50. The court, therefore, will award fees

in the total amount of $15,216.10.

IV.    CONCLUSION AND ORDER

       For the reasons set forth herein, the defendants’ Motion for Attorneys’ Fees (Doc. No. 35)

is GRANTED IN PART, and the court hereby AWARDS to the defendants the fees and costs

incurred in connection with drafting and filing their Motion to Compel Arbitration, in the total

amount of $15,216.10. The plaintiffs’ request for a hearing is DENIED, and the plaintiffs are

DIRECTED to immediately remit payment of that sum to counsel for the defendants.

       It is so ORDERED.




                                               ALETA A. TRAUGER
                                               United States District Judge




   Case 3:20-cv-00479 Document 46 Filed 08/10/21 Page 12 of 12 PageID #: 870
